DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appllicant’s submission of amended claims 9/27/202 and Declaration by David Tsivion 9/27/2021 is entered.
Reasons of Allowance

Claims 37-56 (renumbered 1-19) as amended on 9/27/2021 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Claims 37-56 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of independent claim 37 which is directed to a sweetener composition comprising silica as carrier wherein the proportion of silica is 0.1 to 4% by weight relative to the sum total of sweetener carbohydrate or sweetener polyol. Primary art to Bell teaches much higher concentration of silica wherein the ratio of sweetener to silica is 10:1 (9 %). Baniel also does not teach or suggest the low content of silica  as instantly claimed. Also, see applicant’s arguments of 9/27/2021 and applicants which provide convincing experimental data that shows that using lower proportion of slica as a carrier enhances sweetness perception in food. 
Thus the claims 37-56 are free of free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792